COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Don K. Avni a/k/a Don Avni Kaminetzky v. David A. Newman

Appellate case number:    01-13-00863-CV

Trial court case number: 2010-22875

Trial court:              333rd District Court of Harris County

       On December 27, 2013, appellant, David A. Newman, filed a motion to “consolidate
herewith the record of prior appeal #01-10-01113-CV,” to “extend time to file 1.3.14 1st
supplemental record ordered 11/7/13 and completed on 11/19/13 – but still unpaid for to[]date by
appellee,” and to “extend time to file appellant’s brief by February 3,[] 2014.” We address
appellant’s three separate requests in this order.
        First, appellant seeks to consolidate the record from a prior appeal (cause no. 01-10-
01113-CV) with the record in the present appeal in order to avoid “duplication” of expenditures.
The Court issued an opinion in cause no. 01-10-01113-CV on December 29, 2011. Appellant
cites no authority to support his argument that the records should be consolidated nor provides an
explanation as to why the record in cause no. 01-10-01113-CV is necessary for this appeal.
Further, the record in the current appeal has already been filed. Accordingly, we DENY
appellant’s motion to consolidate records.
        In regards to appellant’s motion to extend time to file “1st supplemental record,”
appellant does not specify the documents sought to be included in the supplemental clerk’s
record. See TEX. R. APP. P. 34.5(b)(2) (“A party requesting that an item be included in the
clerk’s record must specifically describe the item so that the clerk can readily identify it.”).
Additionally, appellant’s motion for extension fails to comply with Texas Rule of Appellate
Procedure 10.5(b). See TEX. R. APP. P. 10.5(b) (governing motions for extension). Thus, we
DENY appellant’s motion. Further, to the extent that appellant’s motion seeks an extension in
order to file documents contained in the supplemental clerk’s record filed with this Court on
January 3, 2014, we dismiss the request as moot.
       With respect to appellant’s motion for extension of time to file appellant’s brief, appellant
requests the due date for his brief be extended until February 3, 2014. Appellant’s brief was due
December 9, 2013. Appellant has provided no explanation for the need for an extension in his
motion. See TEX. R. APP. P. 10.5(b)(1)(C) (requiring moving party to state facts relied on to
reasonably explain need for extension). Accordingly, we DENY appellant’s motion for
extension to file appellant’s brief for failing to provide any explanation of the need for an
extension. See id.
        Further, we ORDER appellant to file his brief, or a proper motion for extension of time
providing a reasonable explanation of the need for an extension, no later than 10 days from the
date of this order, or appellant’s appeal may be dismissed. See TEX. R. APP. P. 10.5(b), 38.6(d),
38.8(a), 42.3(b).

       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                    Acting individually     Acting for the Court


Date: January 9, 2014